                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 ERNEST DUBOSE,                                          Civil Action No. 18-17627 (SDW)

                Petitioner,

        v.                                                            OPINION

 THE ATTORNEY GENERAL OF THE
 STATE OF NEW JERSEY, et al.,

                Respondents.


WIGENTON, District Judge:

       Presently before the Court is the amended petition for a writ of habeas corpus of Ernest

Dubose (“Petitioner”) brought pursuant to 28 U.S.C. § 2254 challenging his state court

convictions. (ECF No. 3). Following an order to answer, Respondents filed an answer to the

petition (ECF No. 10). Petitioner did not file a reply. For the following reasons, the Court will

deny Petitioner’s habeas petition, and deny Petitioner a certificate of appealability.



I. BACKGROUND

       Because Petitioner’s amended petition presents three discrete claims, only a limited

discussion of the background of this matter is necessary for the purposes of this opinion. As

explained by the Superior Court of New Jersey – Appellate Division,

               A Morris County grand jury charged [Petitioner] in a five-count
               indictment with second-degree conspiracy [in violation of N.J. Stat.
               Ann. §] 2C:5-2 (count one); second-degree official misconduct [in
               violation of N.J. Stat. Ann. §] 2C:30-2(a) (count two); second-
               degree bribery in official and political matters [in violation of N.J.
               Stat. Ann. §] 2C:27-2(c) (count three); second-degree attempted
               theft by deception [in violation of N.J. Stat. Ann. §] 2C:20-4(a)
               (count four); and second-degree false contract payment claims [in

                                                  1
                 violation of N.J. Stat. Ann. §] 2C:21-34(a) (count five). Following
                 a thirteen-day trial, the jury convicted [Petitioner] of all of the
                 charges. The trial judge sentenced [Petitioner] to six years in prison
                 on count one, and concurrent six-year terms on counts two, three,
                 four, [and] five.

(Document 9 attached to ECF No. 10 at 1-2). Petitioner’s charges and conviction arose out of a

scheme in which he and his co-conspirator Gaudner Metellus conspired to defraud the New Jersey

Department of Transportation out of several hundreds of thousands of dollars by, among other

things, inflating repair costs for state owned bridges as part of grant proposals submitted to the

Department. (ECF No. 3 at 19; ECF No. 10 at 6). At his trial, Petitioner represented himself with

the aid of standby counsel. (Document 9 attached to ECF No. 10 at 3 n. 1).



II. DISCUSSION

A. Legal Standard

          Under 28 U.S.C. § 2254(a), the district court “shall entertain an application for a writ of

habeas corpus in behalf of a person in custody pursuant to the judgment of a State court only on

the ground that he is in custody in violation of the Constitution or laws or treaties of the United

States.” The petitioner has the burden of establishing his entitlement to relief for each claim

presented in his petition based upon the record that was before the state court. See Eley v. Erickson,

712 F.3d 837, 846 (3d Cir. 2013); see also Parker v. Matthews, --- U.S. ---, ---,132 S. Ct. 2148,

2151 (2012). Under the statute, as amended by the Anti-Terrorism and Effective Death Penalty

Act, 28 U.S.C. § 2244 (“AEDPA”), district courts are required to give great deference to the

determinations of the state trial and appellate courts. See Renico v. Lett, 559 U.S. 766, 772-73

(2010).




                                                   2
       Where a claim has been adjudicated on the merits by the state courts, the district court shall

not grant an application for a writ of habeas corpus unless the state court adjudication

               (1) resulted in a decision that was contrary to, or involved an
               unreasonable application of, clearly established Federal law, as
               determined by the Supreme Court of the United States; or

               (2) resulted in a decision that was based on an unreasonable
               determination of the facts in light of the evidence presented in the
               State court proceeding.

28 U.S.C. § 2254(d)(1)-(2). The Supreme Court has explained that “clearly established Federal

law for the purposes of § 2254(d)(1) includes only the holdings, as opposed to the dicta” of the

opinions of the United States Supreme Court. See Woods v. Donald, --- U.S. ---, ---, 135 S. Ct.

1372, 1376 (2015) (internal quotations omitted). “When reviewing state criminal convictions on

collateral review, federal judges are required to afford state courts due respect by overturning their

decisions only when there could be no reasonable dispute that they were wrong.” Id. Where a

petitioner challenges an allegedly erroneous factual determination of the state courts, “a

determination of a factual issue made by a State court shall be presumed to be correct [and t]he

applicant shall have the burden of rebutting the presumption of correctness by clear and convincing

evidence. 28 U.S.C. § 2254(e)(1).



B. Analysis

1. Petitioner’s Confrontation Clause claim

       In his first claim, Petitioner argues that he was denied his right to confront the witnesses

against him when he was not permitted to cross-examine his co-conspirator regarding tangentially

related criminal charges in Pennsylvania after the witness invoked his right against self-

incrimination. The right of an accused individual “to be confronted with the witnesses against

him” under the Sixth Amendment “includes the right to conduct reasonable cross-examination.”
                                                  3
Wright v. Vaughn, 473 F.3d 85, 93-94 (3d Cir. 2006) (internal quotations omitted). A criminal

defendant can therefore establish a violation of his rights under the Confrontation Clause “by

showing that he was prohibited from engaging in otherwise appropriate cross-examination” which

would “expose the jury [to facts] from which jurors . . . could appropriately draw inferences

relating to the reliability of the witness.” Olden v. Kentucky, 488 U.S. 227, 231 (1988) (quoting

Delaware v. Van Arsdall, 475 U.S. 673, 680 (1986)). The right to conduct cross-examination is

not unlimited, however; such questioning is still subject to the discretion of trial judges to curtail

improper questioning and to limit repetitive and otherwise irrelevant testimony during cross-

examination. Wright, 473 F.3d at 93. Likewise, because alleged violations of the Confrontation

Clause are subject to harmless error review, see id. (citing Van Arsdall, 475 U.S. at 684), a habeas

petitioner may only prevail on such a claim by showing that the limitations imposed upon him

both violated the Confrontation Clause and had a substantial and injurious effect on the outcome

of his trial. See Fry v. Piller, 551 U.S. 112, 116 (2007) (even errors of constitutional dimension

will be considered harmless on collateral review “unless [the alleged errors] had a substantial and

injurious effect or influence in determining the jury’s verdict”); see also Brecht v. Abrahamson,

507 U.S. 619, 631 (1993).

       In his petition, Petitioner asserts that he was improperly curtailed twice. First, Petitioner

contends that the trial court erred in preventing him from asking one witness, a cooperating witness

named Mazzei, about the details of his conviction and guilty plea, and was instead only permitted

to elicit that Mazzei had pled guilty and been convicted of a crime. The trial court precluded

further questioning because any answer would amount only to inadmissible prior bad acts

testimony. (See Document 24 attached to ECF No. 10 at 15-19). Second, Petitioner contends that

he was improperly constrained when the trial judge prevented him from asking his testifying co-



                                                  4
conspirator, Metellus, about a collateral criminal charge Metellus faced in Pennsylvania because

Metellus had revealed during a pre-trial hearing that he intended to invoke his Fifth Amendment

rights regarding this collateral criminal proceeding. (See Document 22 attached to ECF No. 10 at

47-51). Metellus’s Pennsylvania charge arose out of an incident which occurred after Petitioner’s

underlying criminal activity in which Metellus attempted to obtain a false ID in Petitioner’s name.

(Id.). Although Metellus indicated that he would invoke his right to be free from self-incrimination

as to the collateral Pennsylvania criminal charges, Metellus did not invoke the Fifth Amendment

in regard to any aspect of the criminal activity in which he and Petitioner engaged which gave rise

to Petitioner’s charges in this matter. (Id.).

        In the first instance, it is clear that the trial court did no more than enforce standard state

court evidentiary rules and that the barring of the testimony Petitioner wished to elicit – that Mazzei

had been specifically convicted of theft by deception and the details of his plea agreement – had

no capacity to have a substantial and injurious effect upon Petitioner’s trial. The trial court’s

barring of further questioning as to Mazzei’s conviction and plea deal was therefore clearly

harmless to the extent any error may have occurred, and provides no basis for habeas relief.

Petitioner’s argument as to his being prevented from questioning Metellus on the basis of his

invocation of his Fifth Amendment right to be free from self-incrimination fairs no better. Where

a prosecution witness invokes his Fifth Amendment privilege to prevent questioning as to a

conviction collateral to the defendant’s underlying crime, “there is little danger of prejudice to the

defendant,” and the witness’s invocation of his right against self-incrimination does not require

the striking of his remaining testimony. United States v. Newman, 490 F.2d 139, 145 (3d Cir.

1974). Petitioner has no right to compel Metellus to incriminate himself, and that Metellus chose

to invoke his right as to questioning regarding an unrelated criminal matter collateral to Petitioner’s



                                                  5
crime neither violates Petitioner’s rights under the Confrontation Clause nor amounts to reversible

error. Id. Having reviewed the restrictions placed upon Petitioner’s cross examination, it is clear

that the trial court’s decisions did not have a substantial and injurious effect upon the outcome of

Petitioner’s trial. Any error that may have occurred was harmless. Fry, 551 U.S. at 116; Brecht,

507 U.S. at 631. Petitioner is therefore not entitled to habeas relief as to this claim.



2. Petitioner’s restitution claim

       In his next claim, Petitioner contends that he was improperly required to pay restitution to

the State because he believes that the payment he received from a cooperating witness was used

to gather evidence and could not amount to injury to the State.1 Habeas jurisdiction under § 2254

exists solely to permit a petitioner to challenge his state court imposed custody on the grounds that

such custody violates the constitution. 28 U.S.C. § 2254(a). Restitution orders, however, do not

present a sufficient restraint on an individual’s liberty to amount to “custody” which may be

challenged under the statute. See Kushner v. Att’y Gen. of New Jersey, No. , 2017 WL 2999023,

at *2 (D.N.J. July 14, 2017); Kolsanic v. United States, No. 13-1397, 2016 WL 1382145, at *4

(D.N.J. Apr. 7, 2016); see also Obado v. New Jersey, 328 F.3d 716, 718 (3d Cir. 2003); United

States v. Ross, 801 F.3d 374, 380-81 (3d Cir. 2015). Habeas relief is therefore not available to

those seeking to challenge only the imposition of restitution. As such, Petitioner’s challenge to

his restitution order fails to state a cognizable claim for habeas relief. Kushner, 2017 WL 2999023




1
  Respondents claim that Petitioner failed to raise his restitution claim in petitioning for
certification in the New Jersey Supreme Court, and that this claim is therefore unexhausted.
Because this claim is clearly without merit as a habeas claim, and because Petitioner’s other claims
fail on the merits, this Court is free to deny the claim notwithstanding Petitioner’s apparent failure
to exhaust. 28 U.S.C. § 2254(b)(2).
                                                  6
at *2; Kolsanic, 2016 WL 1382145 at *4. Petitioner’s restitution claim is thus without merit as a

habeas claim, and is denied.



3. Petitioner’s trial delay claim

       In his final claim, Petitioner contends that he was denied Due Process because more than

a two week break occurred during jury deliberations and that the trial court therefore erred in

denying his motion for a mistrial. The Appellate Division explained the background of this claim

as follows:

               At the outset of [Petitioner’s] trial, the judge advised the parties and
               the prospective jurors that if the trial did not finish on April 2, 2015,
               there would be a break in the proceedings until April 20, 2015[,] due
               to various scheduling conflicts.

                       Prior to excusing the [deliberating] jurors at the end of the
               day on April 2, the judge carefully instructed them not to deliberate
               or talk about the case until they returned on April 20. When the
               jurors reported to court after the break, the judge thoroughly
               questioned each juror individually to ensure that his instructions had
               been followed. The judge also afforded [Petitioner] the opportunity
               to ask follow-up questions, but he declined to do so.

(Document 9 attached to ECF No. 10 at 4). Petitioner did not object to the break until he filed his

motion for a mistrial after the jurors had returned to continue deliberations.

       Petitioner contends that his motion for a mistrial should have been granted because the two

week break denied him Due Process. Petitioner fails to present any evidence that he was in any

way harmed or prejudiced by the break. The instructions to and questioning of the jurors prior to

and after the break produced no evidence that any juror had acted improperly or was adversely

affected in their ability to complete deliberations. Indeed, that Petitioner did not object until after

the break had occurred suggests that he did not perceive any prejudice at the time the break was

taken. Ultimately, Petitioner has failed to show that he was in any way prejudiced by the delay,

                                                  7
nor has he shown that the delay had a substantial and injurious effect upon the outcome of his trial.

As such, any error that may have occurred in the denial of the motion for a mistrial or imposing of

the mid-deliberations break was clearly harmless and serves as no basis for habeas relief. See Fry,

551 U.S. at 116; Brecht, 507 U.S. at 631.


III. CERTIFICATE OF APPEALABILITY

       Pursuant to 28 U.S.C. §2253(c), a petitioner may not appeal from a final order in a habeas

proceeding where that petitioner’s detention arises out of a state court proceeding unless he has

“made a substantial showing of the denial of a constitutional right.” “A petitioner satisfies this

standard by demonstrating that jurists of reason could disagree with the district court’s resolution

of his constitutional claims or that jurists could conclude that the issues presented here are adequate

to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003).

As Petitioner’s claims are without merit for the reasons discussed above, Petitioner has failed to

make a substantial showing of the denial of a constitutional right and he is denied a certificate of

appealability.



IV. CONCLUSION

       For the reasons set forth above, Petitioner’s amended habeas petition (ECF No. 3) is

DENIED, and Petitioner is DENIED a certificate of appealability. An appropriate order follows.




Dated: December 6, 2019                                s/ Susan D. Wigenton
                                                       Hon. Susan D. Wigenton,
                                                       United States District Judge




                                                  8
